United States Court of Appeals
                     For the First Circuit


No. 19-2167

        SHAEL NORRIS, on behalf of her minor child A.M.,

                      Plaintiff, Appellee,

                               v.

CAPE ELIZABETH SCHOOL DISTRICT; DONNA WOLFROM, Superintendent of
     Cape Elizabeth Schools; JEFFREY SHEDD, Principal of Cape
 Elizabeth High School; NATHAN CARPENTER, Vice Principal of Cape
                      Elizabeth High School,

                     Defendants, Appellants.


                          ERRATA SHEET

     The opinion of this Court, issued on August 6, 2020, is
amended as follows:


     On page 11, line 18, insert "(alterations in original)" at
the end of the block quote such that it reads "' . . . privileges
provided by the school.' (alterations in original)."

     On page 15, line 13, move the end quotation mark inside the
semicolon such that it reads "'pedagogical concerns'; and Morse .
. . ."

     On page 31, line 2, insert "(all but first alteration in
original)" at the end of the block quote such that it reads "' . .
. privileges provided by the school.' (all but first alteration
in original)."

     On page 43, line 5, insert "administrators" after "school."